                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DEBRA VANESSA WHITE,                                CASE NO. C19-0284-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    RELAY RESOURCE, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motions for an extension of time (Dkt.
18   Nos. 36, 37) to reply to Defendants’ responses (Dkt. Nos. 32, 34) to Plaintiff’s motion for partial
19   summary judgment (Dkt. No. 28). The motions are GRANTED. Plaintiff shall reply to
20   Defendants’ responses by July 12, 2019. The Clerk is DIRECTED to re-note Plaintiff’s motion
21   for partial summary judgment (Dkt. No. 28) to July 12, 2019.
22          DATED this 8th day of July 2019.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     C19-0284-JCC
     PAGE - 1
